Buchanan, J.,
dissenting:
I disagree with the conclusion of the majority that the plaintiff was guilty of contributory negligence as a matter of law. The jury found that as a matter of fact he was not, and under the evidence they had a right so to decide.
Only two people witnessed the accident. One was the plaintiff and the other was the taxi driver. The plaintiff’s evidence was that he walked westward on the sidewalk along the south side of City Hall avenue until he came to Metcalf Lane, where he turned to his right to cross City Hall avenue, a four-lane street. At that point he saw no Car coming from either direction so he walked straight across to the middle of the street. Then he saw a car (the taxicab) coming from his right 40 to 50 feet away. Thereupon he stopped and was standing still just about one foot over the double lines that divided the west bound lanes from the eastbound lanes of City Hall avenue. While he was standing still in that position the taxicab “crossed in front of me and knocked me down and that is how I got hurt, my head and leg.”
That is the way he said it happened; that is evidently the way *570the jury found it did happen; and there is nothing in the record to brand that version of the accident as incredible. There were no vehicles in front of the taxi driver or behind him, so he testified. Both of the westbound lanes were open to him, less the one foot at the double lines where the plaintiff was standing. The law required him to drive in his right-hand lane, Code § 46-222 (1958 Replacement Vol. 7, § 46.1-206). Had he obeyed the law, as the plaintiff had a right to expect, he would not have hit the plaintiff. He admitted he was “straddling” the line between the two westbound lanes as he approached and that he did not sound his horn to give warning. The plaintiff’s evidence was that he came clear across both lanes and struck him as he stood not more than 12 inches over the double lines in the middle of the street.
I cannot agree that on this rainy, foggy night this 77 year old pedestrian was guilty of contributory negligence as a matter of law in not dodging this taxicab as it came across from the lane where it ought to have been, and struck him as he stood in a place where he had a right to believe he was in no danger from it.
A few years ago this court characterized the middle of the street as a “comparative zone of safety.” Thornton v. Downes, 177 Va. 451, 14 S. E. 2d 345. In that case Moss was “standing in or near the center of the street” when Thornton, driving his car westward “with a street clearance of at least twenty-one feet from the point where Moss was standing,” struck Moss and killed him. The verdict and judgment were for the plaintiff and we held there was no merit in the contention that Moss was guilty of contributory negligence as a matter of law. It was said in that case, quoting from Moore v. Scott, 160 Va. 610, 621, 169 S. E. 902, 906, that the question of whether the pedestrian in such circumstances was guilty of contributory negligence “ ‘is almost invariably one for the jury.’ ” 177 Va. at 457, 14 S. E. 2d at 348.
In the later case of Hopson v. Goolsby, 196 Va. 832, 86 S. E. 2d 149, quoted from in the present majority opinion, in which the pedestrian was held guilty of negligence because she walked into the path of an approaching car without looking, we said that in view of the mounting volume of traffic the center of the street should not be considered a comparative zone of safety but the pedestrian “must use reasonable care to look when he steps into the street and as he continues across.” 196 Va. at 838, 86 S. E. 2d at 153.
That is exactly what the plaintiff here said he did. He looked *571before he started across and saw no car coming. He looked again when he reached the center of the street, saw the taxicab coming and he stopped. There was then almost all of two traffic lanes available to the taxicab for passing him. But now the court has come full circle and is holding that a person who crosses at an intersection, where the statute says he shall cross, and reaches the middle of the street safely and there stops to let an approaching car pass him, is guilty of negligence as a matter of law if he fails to get out of the way of a driver who comes across an intervening lane and hits him. It seems to me a harsh rule to lay down even for the agile, to say nothing of the aged.
I agree that the plaintiff did not have the right of way because § 46-243, which required him to cross only at an intersection, did not give him the right of way, since the taxicab was not a vehicle making a turn into the street; and this was not the sort of intersection in which § 46-244 gave the plaintiff the right of way. Hence, Instruction P-1 should not have been given. But this plaintiff was not asserting any right of way. He conceded the right of way to the taxicab and stopped to let it pass. I think the case should be reversed and a new trial granted because of that instruction; but to say that the plaintiff is barred from recovery for his injuries on the theory that all reasonable men must agree that he was guilty of contributory negligence is not, in my opinion, the right conclusion under the facts of this case.
“While a verdict disapproved by the trial court is not entitled to the same weight as a verdict approved by it, if the record contains credible testimony to support the finding of a jury, such finding cannot be disturbed either by the trial court or by this court. The applicable rule has been stated and restated many times.” Atlantic Greyhound Corp. v. Shelton, 184 Va. 684, 692, 36 S.E. 2d 625, 628.
Mr. Chief Justice Eggleston joins in this dissent.